Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 6, 2020

                                     No. 04-20-00309-CV

                             PLANET HOME LENDING, LLC,
                                      Appellant

                                               v.

       Ronnie NUNN, individually and as the trustee for the 9707 Discovery Land Trust,
                                        Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-22807
                          Honorable Martha Tanner, Judge Presiding


                                        ORDER
       Appellant has filed an unopposed motion asking this court to refer this case to mediation
and stay this appeal pending mediation. The motion is GRANTED. All appellate deadlines in
this appeal are abated for a period of sixty (60) days from the date of this order. Appellant is
ORDERED to (1) notify the court of the mediator selected by the parties on or before August 28,
2020; and (2) notify the court of the results of the mediation on or before October 6, 2020.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court